Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-8, 24, and 36-56 are currently pending and are examined on the merits herein.  

Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. It is noted that while a certified copy has been received, the earliest provisional application that provides adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application is provisional application No. 62,619,455.  Thus, the priority date of the instant invention is January 19, 2018.  

							IDS

	The information disclosure statement (IDS) submitted on 09/14/20 and 02/23/21 are acknowledged and have been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.


Claim Rejections - 35 USC § 112
Notice of AIA  Status
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 36-41 and 47-53 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for ameliorating or relieving leukemia and while being enabling for reducing Rac activity by administering Compound 1 or the compound of claim 8, does not reasonably provide enablement for preventing any disease comprising administering compound 1 as inferred in the specification.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

	The instant claims are drawn to a method of treating a Rac-GTPase mediated disorder in a subject, or treating a disorder associated with a protein that interacts with PD36D in a subject, and treating a disorder modulated by mTOR pathway comprising administering to the subject in need thereof an effective amount of the compound of claim 1.  The instant specification fails to provide information that would allow the skilled artisan to practice the prevention of any disease let alone those associated with Rac-GTPase.

[In re Sichert, 196 USPQ 209 (CCPA 1977)]

To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

 	1.	The nature of the invention, state and predictability of the art, and relative 
skill level

	The invention relates to a method of treating a Rac-GTPase mediated disorder in a subject, or treating a disorder associated with a protein that interacts with PDE6D in a subject, and treating a disorder modulated by mTOR pathway comprising administering to the subject in need thereof an effective amount of the compound of claim 1. The relative skill of those in the art is high, that of an MD or PHD. That factor is outweighed, however, by the unpredictable nature of the art.  As illustrative of the state of the art, the examiner cites the fact that the specification explicitly recites that the term treating entails curing a disease as well as preventing said disease or disorder.  Yet, nowhere in the specification did applicant demonstrate curing of any disease or disorder or prevention of any disease by administering a compound according to claim 1.  Since the instant invention envisions treatment of cancer, and given that cancer possess genetic causative factors that cannot be prevented, the examiner contends that the breadth of the claims are not enabled.  While applicant has demonstrated in the specification that administration of compound 1 or the compound of claim 8 led to reduction in Rac activity and in growth inhibition of leukemic cells, applicant failed to demonstrate prevention of every and any Rac-GTPase mediated disorder or PDE6D mediated disorder or disorders modulated by mTOR pathway by administering said compounds according to claim 1.  Given that applicant has yet to enable prevention of any disease, the examiner maintains that applicant has not enabled the breadth of the claims. 
		
	2.	The breadth of the claims

	The claims are thus very broad insofar as they recite the “curing and prevention of any and every Rac-GTPase mediated disorder or PDE6D mediated disorder or mTOR associated disorders comprising administering said compounds”. While such “alleviation or relieving” might theoretically be possible for some diseases associated with Rac-GTPase, as a practical matter it is nearly impossible to achieve a cure for all possible cancers with the same compound. 

3.	The amount of direction or guidance provided and the presence or absence of working examples
	
	The specification provides no direction or guidance for the use of said compounds according to claim 1 to cure or prevent every Rac-GTPase associated diseases and disease subtypes. No reasonably specific guidance is provided concerning useful therapeutic protocols for the prevention of said diseases or disorders, other than figures 1 and 4. The latter is corroborated by the working examples on pages 36-38.  

	4.	The quantity of experimentation necessary

Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed compounds of Formula (I) could be predictably used for the cure or prevention of every single Rac-GTPase associated disorders with said compounds as inferred by the claims and contemplated by the specification.  Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.


Claim Rejections - 35 USC § 112
Notice of AIA  Status
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 36-38, 40-53, and 55-56 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for ameliorating or relieving leukemia and while being enabling for reducing Rac activity by administering Compound 1 or the compound of claim 8, does not reasonably provide enablement for 1) for ameliorating every single Rac-GTPase mediated disorder; 2) for harvesting hematopoietic cells; 3) for killing cancerous stem cells; 4) for ameliorating every single disorder associated with a protein that interacts with PDE6D; 5) for ameliorating every single disorder modulated by mTOR pathway; 6) for ameliorating every single PDE6D mediated disorder; 7) for inhibiting Ras activity; and 8) for modulating trafficking of Ras in a cell; all comprising administering a compound of Formula (I) according to claim 1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

	The instant claims are drawn to 1) treating every single Rac-GTPase mediated disorder; 2) for harvesting hematopoietic cells; 3) killing cancerous stem cells; 4) treating every single disorder associated with a protein that interacts with PDE6D; 5) treating every single disorder modulated by mTOR pathway; 6) treating every single PDE6D mediated disorder; 7) inhibiting Ras activity; and 8) for modulating trafficking of Ras in a cell; all comprising administering to the subject in need thereof an effective amount of the compound of claim 1.  The instant specification fails to provide information that would allow the skilled artisan to practice the treatment of any of the aforementioned diseases and any of the aforementioned method.  

[In re Sichert, 196 USPQ 209 (CCPA 1977)]

To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention. PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).2 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

 	1.	The nature of the invention, state and predictability of the art, and relative 
skill level

	The invention relates to 1) treating every single Rac-GTPase mediated disorder; 2) for harvesting hematopoietic cells; 3) killing cancerous stem cells; 4) treating every single disorder associated with a protein that interacts with PDE6D; 5) treating every single disorder modulated by mTOR pathway; 6) treating every single PDE6D mediated disorder; 7) inhibiting Ras activity; and 8) for modulating trafficking of Ras in a cell; all comprising administering to the subject in need thereof an effective amount of the compound of claim 1.. The relative skill of those in the art is high, that of an MD or PHD. That factor is outweighed, however, by the unpredictable nature of the art.  As illustrative of the state of the art, the examiner cites the fact that while applicant has demonstrated in the specification that administration of compound 1 or the compound of claim 8 led to reduction in Rac activity and in growth inhibition of leukemic cells, nowhere in the specification did applicant treat or ameliorate any other disease other than inhibiting the growth of leukemic cells.  Applicant failed to demonstrate harvesting of any hematopoietic cells nor did applicant demonstrate killing of cancerous stem cells. Likewise, applicant failed to demonstrate treating of any disorder associated with PDE6D; or treatment of diseases associated with mTOR pathway or inhibition of Ras protein in general (i.e. in vitro studies).  In fact, nowhere in the specification did applicant conduct any experiments demonstrating actual inhibition of the Ras protein, other than figure 1c which demonstrate reduction of Ras activity in SEM cells (i.e. an acute leukemic cell).  Given that various diseases possess contrasting etiology and mechanism of action, the examiner contends that what is applicable to leukemic cells would not necessarily be applicable to every other disease or disorder in existence.  While applicant attempted to discuss an effect on PDE6D, the examiner contends that the tested compound was compound 5 or DW254, a compound that is structurally divergent to compound 1 or compounds of formula (I) and thus not expected to behave similarly as compound 1.  Given that applicant has yet to enable the aforementioned methods, the examiner maintains that applicant has not enabled the breadth of the claims. 
		
	2.	The breadth of the claims

	The claims are thus very broad insofar as they recite the “treatment of every Rac-GTPase mediated disorder or PDE6D mediated disorder or mTOR associated disorders  or other methods comprising administering the compounds of Formula (I)”. While such “alleviation or relieving” might theoretically be possible for some disease such as leukemic cells, as a practical matter it is nearly impossible to achieve a treatment for all possible diseases or disorders with the same compound. 

3.	The amount of direction or guidance provided and the presence or absence of working examples
	
	The specification provides no direction or guidance for the use of said compounds according to claim 1 to treat every Rac-GTPase associated diseases and disease subtypes and all of the aforementioned methods.  No reasonably specific guidance is provided concerning useful therapeutic protocols for the treatment of said diseases or disorders, other than treatment of leukemic cells and reduction of Ras activity in leukemic cells. The latter is corroborated by the working examples on pages 36-40.  

4.	The quantity of experimentation necessary

Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed compounds of Formula (I) could be predictably used for the treatment of every single Rac-GTPase associated disorders and the aforementioned methods with said compounds as inferred by the claims and contemplated by the specification.  Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

Conclusion
Claims 1-8, 24, and 54 are allowed.  However, claims 36-53 and 55-56 are not allowed. 

The closest art to the compounds of Formula (I) is: Williams, David, A.  (U.S. 2015/0265608 A1, cited by applicant and filed on an IDS 1449) who teaches compositions that are effective in the treatment of leukemia and which can be used for treating Rac-GTPase mediated disorders wherein the compound of claim 13 recites an indole attached to an oxadiazole and which is further attached to a propanone.  The instant invention is further attached to a piperazine and a phenyl group while Williams ‘608 recites a propanamide as opposed to a propanone and a methyl benzodioxole while the instant recites a phenyl ring.  As a result, Williams does not anticipate or render obvious the instant compounds of Formula (I).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
04/08/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.
        2  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.